DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 17/199,800 application filed March 12, 2021.  Claims 1-20 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted June 8, 2021 and August 6, 2021 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS are being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  the fuel injector (13) (see paragraph [0022]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: paragraph [0021], line 5 provides “[e]ach of an intake valve 15 and exhaust valve 16”.  However, based upon the figures Examiner believe this should read --[e]ach of an intake valve [[15]] 16 and exhaust valve [[16]] 17--.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  in part, line 8 recites “the percentage of the water component”. To avoid any antecedent basis issues, Examiner suggests amending this to read --[[the]] a percentage of the water component--.  Appropriate correction is required.
Claim 18 recites “the fuel” in line 3.  To avoid any antecedent basis issues, Examiner suggests amending this to read --the fuel mixture--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning Claims 1, 12, and 18, the term “preferred mechanical advantage” in the last portion of each claim is a relative term which renders the claim indefinite. The term “preferred” is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, “preferred mechanical advantage” is not defined in the Specification and the metes and bounds of the claim language are not readily apparent.  Therefore, Claims 1, 12, and 18 are indefinite since they fail to set forth claims that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173).  For examination purposes, “mechanical advantage” is being defined as “a measure of the force amplification achieved by using a tool, mechanical device or machine system”, which is a ratio of the force/torque input to the system to the force/torque output by the system. 
Claim 2 recites that the engine may further include a spark plug or glow plug “for providing improved fuel injection and valve timing aspects”.  However, based upon the lack of disclosure in the Specification, it is unclear exactly how a spark plug or glow plug will affect fuel injection (typically, the fuel injector and ECU will affect fuel injection) and valve timing (typically, the ECU and valve actuation assembly will affect valve timing). Therefore, Claim 2 is indefinite since it fails to set forth a claim that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173).
Claim 8 recites the limitations “the fuel line” and “the high pressure fuel pump” in the last line.  There is insufficient antecedent basis for these limitations.  Specifically, it is unclear if Claim 8 should instead depend from Claim 7, which initially introduces a high-pressure fuel line and a high-pressure fuel pump.  Therefore, Claim 8 is indefinite since it fails to set forth a claim that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173).
Further, Claim 8 recites “the heat exchanger” in line 2.  Examiner suggests amending this to read --the heat exchanger component-- for antecedent basis purposes. 
Claim 10 recites “transient operation conditions”.  It is unclear what conditions the Applicant is referring to in this limitation, and there is nothing further in the Specification that helps to define the transient operating conditions (see paragraph [0049] which merely sets forth the claim language in the Specification).  Therefore, Claim 10 is indefinite since it fails to set forth a claim that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173).
All other dependent claims are rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fried et al. (U.S. Patent No. 8,434,431, herein “Fried”).
Regarding Claim 1, to the extent that Claim 1 is understood in light of the Section 112 rejection set forth herein, Fried discloses an internal combustion-type engine (10) capable of burning a wet-alcohol fuel having both a water component and an alcohol component (see column 2, lines 20-27), wherein engine (10) includes a piston (36) reciprocating within a cylinder (30) attached to a cylinder head (see Figure 1) and connecting a crank shaft (40) via a crank arm (see Figure 1), an intake cam (associated with camshaft (130)) and valve (52a) mounted within an intake port formed in the cylinder head and an exhaust cam (associated with camshaft (130) and valve (52b) mounted within an exhaust port also formed in the cylinder head (see Figure 1).  Further, Fried discloses a pressurized fuel source (see column 3, lines 53-55) introduced into the cylinder by a fuel injector (66a), and a percentage of the water component in the fuel operating to prolong a cylinder pressure prior to ignition of the fuel in order to increase a mean effective pressure (see column 4, line 29 - column 59, line 28, wherein it is possible to maintain accurate engine air-fuel ratio control and torque output by compensating for variability in water fraction by appropriate adjustment of the injector based on the water amount in the mixture. 
Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (in other words, functionality) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, all functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Fried which is capable of being used in the intended manner, i.e., operating at a higher torque of the engine via a longer pressure pulse attained during a period of preferred mechanical advantage of the crank arm.  In other words, since the apparatus of the reference appears to be fully capable of performing the recited steps of the claim, and since there are no structural differences between the reference and the claimed invention, the apparatus of Fried meets the limitations of the claim.  Moreover, no structure of Fried prevents the recited operation.
Regarding Claim 2, to the extent that Claim 2 is understood in light of the Section 112 rejection set forth herein, Fried discloses a spark plug (92) used in engine (10).  Further, all functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Fried which is capable of being used in the intended manner, i.e., the spark plug facilitating providing improved fuel injection and valve timing aspects.  In other words, since the apparatus of the reference appears to be fully capable of performing the recited steps of the claim, and since there are no structural differences between the reference and the claimed invention, the apparatus of Fried meets the limitations of the claim.  Moreover, no structure of Fried prevents the recited operation.
Regarding Claim 3, Fried discloses an ignition system (88) providing ignition spark to combustion chamber (30) via spark plug (92) in response to spark advance signal (SA) from ECU (12).
Regarding Claim 5, Fried discloses that combustion chamber (30) can have a compression ratio (a ratio of the volume of chamber (30) when the piston is at top center to bottom center), wherein the compression ratio can be between 10:1 - 11:1, or 11:1 - 12:1, or greater (see column 3, lines 36-43).  Since the compression ratios taught by Fried fall within the claimed range of 10:1 - 25:1, Fried anticipates the claimed range (see MPEP § 2131.03(I)).
Regarding Claim 6, Fried discloses that ECU (12) separately communicates to each of fuel injector (66a) (dfpw via driver (68a)) and spark plug (92) (via spark advance signal (SA) to ignition system (88) (see Figure 1).
Regarding Claim 7, Fried discloses a high-pressure fuel pump for delivering pressurized fuel to the injector via a high-pressure fuel line (see column 3, lines 53-55).
Regarding Claim 9, Fried discloses an air fuel ratio controlled by a control system containing any of a mass air flow sensor (MAF) (see column 5, lines 1-10 and column 6, lines 47-64), wherein the air fuel ratio is controlled at compression ratios of between 13:1 and 16:1 (see column 3, lines 36-43).  Since the compression ratios taught by Fried fall within the claimed range of 13:1 - 16:1, Fried anticipates the claimed range (see MPEP § 2131.03(I)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 10, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fried.
Regarding Claim 4, Fried discloses the invention substantially as claimed, but is silent concerning the relative percentages of water and alcohol components of the fuel in the overall fuel mixture.  
It nevertheless would have been an obvious matter of design choice to vary the air and fuel components of the fuel mixture, since Applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any appropriate ratio of air to fuel in the fuel mixture.  Specifically, the only mention of the ratio of the air to fuel components is found in paragraph [0026] of the present disclosure.  The claimed range is treated as an obvious design choice Applicant has not disclosed that the claimed range of fuel mixture components provide an advantage, are used for a particular purpose, or solve a stated problem.
Regarding Claim 10, to the extent that Claim 10 is understood in light of the Section 112 rejection set forth herein, Fried discloses the invention substantially as claimed but is silent concerning a lambda sensor reading of 0.95.
It nevertheless would have been an obvious matter of design choice to vary the air and fuel components of the fuel mixture, since Applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any appropriate ratio of air to fuel in the fuel mixture.  Specifically, the only mention of a lambda sensor reading of 0.95 is found in paragraph [0049] of the present disclosure.  The claimed reading is treated as an obvious design choice Applicant has not disclosed that the claimed reading resulting from certain transient operating conditions provides an advantage, are used for a particular purpose, or solve a stated problem.
Regarding Claim 18, to the extent that Claim 18 is understood in light of the Section 112 rejection set forth herein, Fried discloses an internal combustion-type engine (10) capable of burning a wet-alcohol fuel having both a water component and an alcohol component (see column 2, lines 20-27), wherein engine (10) includes a piston (36) reciprocating within a cylinder (30) attached to a cylinder head (see Figure 1) and connecting a crank shaft (40) via a crank arm (see Figure 1), an intake cam (associated with camshaft (130)) and valve (52a) mounted within an intake port formed in the cylinder head and an exhaust cam (associated with camshaft (130) and valve (52b) mounted within an exhaust port also formed in the cylinder head (see Figure 1).  Further, Fried discloses a pressurized fuel source (see column 3, lines 53-55) introduced into the cylinder by a fuel injector (66a), and a percentage of the water component in the fuel operating to prolong a cylinder pressure prior to ignition of the fuel in order to increase a mean effective pressure (see column 4, line 29 - column 59, line 28, wherein it is possible to maintain accurate engine air-fuel ratio control and torque output by compensating for variability in water fraction by appropriate adjustment of the injector based on the water amount in the mixture. 
Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (in other words, functionality) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, all functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Fried which is capable of being used in the intended manner, i.e., operating at a higher torque of the engine via a longer pressure pulse attained during a period of preferred mechanical advantage of the crank arm.  In other words, since the apparatus of the reference appears to be fully capable of performing the recited steps of the claim, and since there are no structural differences between the reference and the claimed invention, the apparatus of Fried meets the limitations of the claim.  Moreover, no structure of Fried prevents the recited operation.
Fried discloses the invention substantially as claimed, but is silent concerning the relative percentages of water and alcohol components of the fuel in the overall fuel mixture.  
It nevertheless would have been an obvious matter of design choice to vary the air and fuel components of the fuel mixture, since Applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any appropriate ratio of air to fuel in the fuel mixture.  Specifically, the only mention of the ratio of the air to fuel components is found in paragraph [0026] of the present disclosure.  The claimed range is treated as an obvious design choice Applicant has not disclosed that the claimed range of fuel mixture components provide an advantage, are used for a particular purpose, or solve a stated problem.
Regarding Claim 19, Fried discloses that combustion chamber (30) can have a compression ratio (a ratio of the volume of chamber (30) when the piston is at top center to bottom center), wherein the compression ratio can be between 10:1 - 11:1, or 11:1 - 12:1, or greater (see column 3, lines 36-43).  Since the compression ratios taught by Fried fall within the claimed range of 10:1 - 25:1, Fried anticipates the claimed range (see MPEP § 2131.03(I)).
Regarding Claim 20, Fried discloses an air fuel ratio controlled by a control system containing any of a mass air flow sensor (MAF) (see column 5, lines 1-10 and column 6, lines 47-64), wherein the air fuel ratio is controlled at compression ratios of between 13:1 and 16:1 (see column 3, lines 36-43).  Since the compression ratios taught by Fried fall within the claimed range of 13:1 - 16:1, Fried anticipates the claimed range (see MPEP § 2131.03(I)).
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fried as applied to Claim 1 herein, in view of Simmons et al. (U.S. Patent Pub’n No. 2011/0209683, herein “Simmons).
Regarding Claim 8, Fried discloses the invention substantially as claimed, including a fuel tank (see column 3, lines 53-55), but is silent concerning the claimed heat exchanger configured to heat the fuel upstream of the fuel pump and fuel injector. 
However, Simmons discloses a method of operating a spark ignition engine at high efficiency and low emissions with a low energy fuel (see paragraph [0001]). The method includes introducing a fuel comprised of a water soluble organic compound and at least 30% by volume water mixed in a homogeneous charge air-fuel mixture. The air-fuel mixture is compressed in an engine having a compression ratio of at least about 16 (see Abstract).  Simmons discloses that the fuel is heated using a phase change material that stores heat from the coolant system (see paragraph [0019]).  Inherently, the phase change material of Simmons will use a hot side input to heat the phase change material, while a cold side will discharge heat to the fuel prior to injection into the engine.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the engine system of Fried by providing a fuel heating assembly as described in Simmons in order to heat the fuel prior to injection aiding in cold start up (see Simmons, paragraph [0019]).
Regarding Claim 11, the combination of Fried and Simmons discloses the invention substantially as claimed, but is silent concerning heating the fuel to the recited temperature range.    
It nevertheless would have been an obvious matter of design choice to vary the air and fuel components of the fuel mixture, since Applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any appropriate ratio of air to fuel in the fuel mixture.  Specifically, the only mention of the range of fuel temperatures is found in paragraph [0048] of the present disclosure.  The claimed range is treated as an obvious design choice Applicant has not disclosed that the claimed range of fuel mixture components provide an advantage, are used for a particular purpose, or solve a stated problem.

Allowable Subject Matter
Claims 12-17 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant internal combustion engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747